internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr-125548-02 date date in re legend distributing controlled shareholder shareholder shareholder shareholder shareholder shareholder shareholder shareholder plr-125548-02 shareholder shareholder shareholder group shareholder group director director a b state x city city date date date year year year a b c plr-125548-02 d e f g h i j k l m n dear this letter responds to a request for a private_letter_ruling dated date submitted by you on behalf of distributing with respect to certain federal_income_tax consequences of a proposed transaction additional information was received in letters dated date date and date the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of that information may be required as part of the audit process the material information is summarized below distributing is a state x corporation that was incorporated on date more than years ago from year through year distributing was engaged in the a business in year distributing discontinued it’s a business and began to engage in the b business in the area surrounding city from year to year director served as an officer and director of distributing was the majority shareholder of distributing and managed distributing’s b business director also served as an officer and director of distributing was a shareholder of distributing and primarily conducted clerical services for distributing plr-125548-02 by year director and director had transferred all of their shares of distributing stock to the shareholder group and the shareholder group shareholder served as a director and officer of distributing as did director and director the shareholder group includes shareholder owning a of distributing stock shareholder owning b of distributing stock shareholder owning c of distributing stock shareholder owning b of distributing stock and shareholder owning c of distributing stock the shareholder group includes shareholder owning a of distributing stock shareholder owning d of distributing stock shareholder owning e of distributing stock shareholder owning f of distributing stock and shareholder owning g of distributing stock in year differences arose between shareholder and shareholder over the focus and direction for distributing’s b business in an effort to resolve these differences distributing incorporated controlled as a state x corporation and on date transferred approximately h of its b business_assets in exchange for i shares of controlled stock shareholder director and director were elected as the officers and directors of controlled however by year it became apparent that shareholder and shareholder could no longer operate the b businesses of distributing and controlled within the same corporate group in order to allow shareholder and shareholder to separately operate the b businesses of distributing and controlled the shareholders of distributing wish to distribute all of distributing’s controlled stock to the shareholder group in exchange for all of their distributing stock shareholder will receive j shareholder will receive k shareholder will receive l shareholder will receive m and shareholder will receive n of the stock in controlled financial documentation has been submitted which indicates that the b business conducted by distributing has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years in addition financial documentation has been submitted which indicates that the b business conducted by controlled has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business since date in connection with the transaction it has been represented that a b the fair_market_value of the controlled stock and other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by each shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation plr-125548-02 c d e f g h i j the gross assets of distributing used in the b business have a market_value which is in excess of five percent of its gross assets and after the proposed transaction the gross assets of distributing and controlled which are used in the b business will have a fair_market_value which is in excess of five percent of each of distributing and controlled’s gross assets the years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the gross assets of controlled used in the b business have a market_value which is in excess of five percent of its gross assets and after the proposed transaction the gross assets of distributing and controlled which are used in the b business will have a fair_market_value which is in excess of five percent of each of distributing and controlled’s gross assets following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled will be carried out for the following business_purpose to separate the management of the b business among the shareholders of distributing to resolve management problems the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intentions by distributing or controlled to make an s_corporation_election pursuant to sec_1362 there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing or controlled after the proposed transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 plr-125548-02 k l m n o p q r s there is no plan or intention to liquidate distributing or controlled or to merge any of those corporations with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets to be transferred to controlled by distributing equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed as determined under sec_357 in the proposed transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the income_tax_liability for the taxable_year in which the investment_credit_property if any including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the proposed transaction payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the proposed transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire except as allowed by sec_355 directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled t following the proposed transaction no person will hold disqualified_stock plr-125548-02 within the meaning of sec_355 in either distributing or controlled which constitutes a percent or greater interest within the meaning of sec_355 in such corporation director and director will cease to serve as directors and officers of both distributing and controlled as of the date that the proposed transaction is complete distributing controlled and the shareholders of distributing will each pay their own expenses if any incurred in connection with the proposed transaction the cash and investment_assets held by distributing and held by controlled are related to the reasonable needs of the conduct of the active trade_or_business of each corporation u v w based solely on the information submitted and the representations set forth above we rule as follows regarding the transaction no gain_or_loss will be recognized by distributing upon the distribution of all of its controlled stock to the shareholders comprising the shareholder group in exchange for all of their distributing stock sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the shareholders comprising the shareholder group upon the receipt of the controlled stock in exchange for all of their distributing stock sec_355 the holding_period of the controlled stock received by the shareholders comprising the shareholder group will include the holding_period of the distributing stock with respect to which the distribution will be made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 the basis of the controlled stock in the hands of the shareholders comprising the shareholder group after the distribution will equal the basis of the distributing stock surrendered in exchange therefor sec_358 no opinion is expressed about the tax treatment of the transaction under any other provision of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered in the above rulings plr-125548-02 a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to distributing sincerely debra l carlisle chief branch office of associate chief_counsel corporate cc
